Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147228 & (15)(16)(17)                                                                               Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  LORI CHICHEWICZ,                                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147228
                                                                   COA: 312806
                                                                   Oakland CC: 2011-120900-NH
  MICHAEL SALESIN, M.D., MICHAEL
  S. SALESIN, M.D., P.L.C.,
              Defendants-Appellants,
  and
  WALNUT LAKE OB/GYN, P.L.L.C.,
          Defendant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration and motion to
  waive the transcript filing requirement for the stay hearing are GRANTED. The
  application for leave to appeal the May 16, 2013 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

         The motion to stay the trial court proceedings is GRANTED, and the proceedings
  in the Oakland Circuit Court are stayed pending the completion of this appeal. On
  motion of a party or on its own motion, the Court of Appeals may modify, set aside, or
  place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2013
         h0625
                                                                              Clerk